— Appeal by defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered December 22, 1980, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed and case remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The judgment of conviction must be reversed and the indictment dismissed because under the circumstances of this case we find that no rational trier of fact could have found beyond a reasonable doubt that the defendant intended to gain unlawful entry into the premises in question (see Jackson v Virginia, 443 US 307, 319). Damiani, J. P., Mangano, Thompson and Boyers, JJ., concur.